13‐3819‐cv (L) 
EM Ltd. et al. v. Banco Central de la República Argentina et al. 




                                            In the
              United States Court of Appeals
                             for the Second Circuit
                                                   
                                            
                                  AUGUST TERM 2014 
                                  No. 13‐3819‐cv (L) 
                                 No. 13‐3821‐cv (CON) 
 
                            EM LTD., NML CAPITAL, LTD., 
                                Plaintiffs‐Appellees, 
 
                                                v. 
 
              BANCO CENTRAL DE LA REPÚBLICA ARGENTINA,  
                        REPUBLIC OF ARGENTINA, 
                          Defendants‐Appellants. 
                                             
                                      
            Appeal from the United States District Court for the 
                      Southern District of New York. 
                                      
               No. 1:06‐cv‐7792―Thomas P. Griesa, Judge. 
                                             
 
                             ARGUED:  DECEMBER 10, 2014 
                              DECIDED:  AUGUST 31, 2015 
                                                 
 
Before: CABRANES, WESLEY, and HALL, Circuit Judges. 
                                      
      Appeal  from  an  order  entered  in  the  United  States  District 
Court  for  the  Southern  District  of  New  York  (Thomas  P.  Griesa, 
Judge)  denying  a  motion  to  dismiss  for  lack  of  subject  matter 
jurisdiction  filed  by  defendant‐appellant  Banco  Central  de  la 
República  Argentina  (“BCRA”).  We  hold  that  the  District  Court 
erred in: (1) imputing Argentina’s waiver of sovereign immunity to 
BCRA  based  on  an  alter‐ego  theory;  and  (2)  applying  the 
commercial‐activity exception to BCRA’s use of its account with the 
Federal Reserve Bank of New York. Accordingly, we REVERSE the 
District Court’s order of September 26, 2013, and we REMAND the 
cause  with  instructions  to  dismiss  the  complaint  on  sovereign‐
immunity grounds.       

                                             
                                      
                           JOSEPH  E.  NEUHAUS  (Michael  J.  Ushkow 
                           and  Zeh  S.  Ekono,  Sullivan  &  Cromwell 
                           LLP,  New  York,  NY;  Jeffrey  B.  Wall, 
                           Sullivan  &  Cromwell  LLP,  Washington, 
                           DC, on the brief), Sullivan & Cromwell LLP, 
                           New  York,  NY,  for  Banco  Central  de  la 
                           República Argentina, Defendant‐Appellant. 
                            
                           CARMINE  D.  BOCCUZZI,  JR.  (Jonathan  I. 
                           Blackman, Daniel J. Northrop, and Michael 
                           M.  Brennan,  on  the  brief),  Cleary  Gottlieb 
                           Steen  &  Hamilton  LLP,  New  York,  NY,  for 
                           Republic of Argentina, Defendant‐Appellant.  
                            




                                    2 
 
                                THEODORE  B.  OLSON  (Matthew  D.  McGill 
                                and  Jason  J.  Mendro,  Gibson,  Dunn  & 
                                Crutcher  LLP,  Washington,  DC;  Robert  A. 
                                Cohen  and  Dennis  H.  Hranitzky,  Dechert 
                                LLP,  New  York,  NY,  on  the  brief),  Gibson, 
                                Dunn & Crutcher LLP, Washington, DC, for 
                                NML Capital, Ltd., Plaintiff‐Appellee. 
                                 
                                DAVID  W.  RIVKIN,  Debevoise  &  Plimpton 
                                LLP,  New  York,  NY,  for  EM  Ltd.,  Plaintiff‐
                                Appellee. 
                                                 
 
JOSÉ A. CABRANES, Circuit Judge: 

        In December 2001, in the midst of a severe financial crisis, the 
Republic  of  Argentina  (“Argentina”  or  “the  Republic”)  declared  a 
moratorium  on  principal  and  interest  payments  for  more  than  $80 
billion in sovereign debt, including bonds that were issued under a 
Fiscal  Agency  Agreement  (“FAA”).  Pursuant  to  two  “exchange 
offers”  in  2005  and  2010,  Argentina  “restructured”  over  91%  of  the 
then‐existing FAA bonds.1  



        1  “Debt restructuring” is a process that allows corporations and sovereign 
nations facing financial distress to reduce and renegotiate their debts. See David 
L. Scott, Wall Street Words: An A to Z Guide to Investment Terms for Today’s Investor 
97  (3d  ed.  2003)  (“Creditors  having  difficulty  making  interest  and/or  principal 
payments often restructure their debt to reduce the size of the interest payments 
and  to  extend  debt  maturity.”).  We  previously  described  Argentina’s 
restructuring as follows: 




                                           3 
 
       Plaintiffs‐appellees  EM  Ltd.  (“EM”)  and  NML  Capital,  Ltd. 
(“NML”)  (jointly,  “plaintiffs”)  own  FAA  bonds  that  were  not 
restructured.  Since  2001,  Argentina  has  refused  to  make  any 
scheduled  payments  on  these  defaulted  bonds.  In  2003,  plaintiffs 
filed suit in the United States District Court for the Southern District 
of New York, seeking to recover their unpaid principal and interest. 
Plaintiffs  eventually  obtained  judgments  against  Argentina,  which 
now total approximately $2.4 billion. 

       This appeal concerns plaintiffs’ ongoing efforts to satisfy their 
judgments against Argentina by attaching funds held by Argentina’s 
central  banking  authority,  the  Banco  Central  de  la  República 
Argentina  (“BCRA”).  In  their  third  amended  complaint  (“TAC”), 
plaintiffs  seek  a  declaratory  judgment  that  BCRA  is  Argentina’s 
“alter ego” and that, therefore, BCRA is liable for Argentina’s debts. 
If  successful,  plaintiffs’  stated  intent  is  to  use  the  declaratory 
judgment to attach unspecified funds that BCRA holds in unnamed 
foreign jurisdictions.  


              In  2005,  Argentina  initiated  an  exchange  offer  in  which  it 
       allowed  FAA  bondholders  to  exchange  their  defaulted  bonds  for 
       new unsecured and unsubordinated external debt at a rate of 25 to 
       29 cents on the dollar. In exchange for the new debt, participants 
       agreed  to  forgo  various  rights  and  remedies  previously  available 
       under the FAA.  
               . . . . 
            In 2010, Argentina initiated a second exchange offer with a 
       payment scheme substantially identical to the 2005 offer. 
NML Capital, Ltd. v. Republic of Argentina, 699 F.3d 246, 252 (2d Cir. 2012). 




                                           4 
 
       As an instrumentality of a sovereign state, BCRA is ordinarily 
immune  from  lawsuits  in  American  courts  under  the  Foreign 
Sovereign  Immunities  Act,  28  U.S.C.  §§ 1330,  1602  et  seq.  (“FSIA”).2 
Accordingly,  BCRA  moved  to  dismiss  the  TAC  for  lack  of  subject 
matter  jurisdiction  on  sovereign‐immunity  grounds,  as  well  as  for 
lack  of  personal  jurisdiction  and  for  failure  to  state  a  claim  upon 
which  relief  can  be  granted.  On  September  26,  2013,  the  United 
States District Court for the Southern District of New York (Thomas 
P. Griesa, Judge) issued an order denying BCRA’s motion.  

       Relevant  to  this  appeal,  the  District  Court  concluded  that 
BCRA  had  waived  its  sovereign  immunity  under  two  statutory 
exceptions.  First,  the  District  Court  held  that  the  FAA’s  express 
waiver  of  sovereign  immunity  also  waived  BCRA’s  immunity—




        28 U.S.C. § 1603 provides, in pertinent part, the following: 
       2


              (a) A “foreign state” . . . includes a political subdivision of 
              a foreign state or an agency or instrumentality of a foreign 
              state as defined in subsection (b). 
              (b)  An  “agency  or  instrumentality  of  a  foreign  state” 
              means any entity— 
                     (1)  which  is  a  separate  legal  person,  corporate  or 
                     otherwise, and 
                     (2) which is an organ of a foreign state or political 
                     subdivision  thereof,  or  a  majority  of  whose  shares 
                     or  other  ownership  interest  is  owned  by  a  foreign 
                     state or political subdivision thereof . . . . 




                                         5 
 
under  28  U.S.C.  § 1605(a)(1)3—because  BCRA  is  Argentina’s  “alter 
ego.” Second, the District Court held that BCRA’s use of its account 
with the Federal Reserve Bank of New York (“FRBNY”) constituted 
“commercial  activity”  in  the  United  States,  which  waived  BCRA’s 
sovereign immunity under 28 U.S.C. § 1605(a)(2).4 

        Because  neither  of  these  statutory  exceptions  applies  to  this 
case, the District Court erred in denying BCRA’s motion to dismiss 
for  lack  of  subject  matter  jurisdiction.  Accordingly,  we  REVERSE 
the District Court’s order of September 26, 2013, and we REMAND 
the cause with instructions to dismiss the TAC with prejudice.  

                                   BACKGROUND 

                              I. The Underlying Debt 

        In 1994, Argentina began issuing debt securities pursuant to a 
Fiscal  Agency  Agreement  (“FAA  bonds”).  In  light  of  Argentina’s 
“history of defaulting on, or requiring restructuring of, its sovereign 
obligations,”5 investors demanded that the FAA include a waiver of 

         28 U.S.C. § 1605(a)(1) states in relevant part that a foreign state shall not 
        3

be immune from jurisdiction if it “has waived its immunity either explicitly or by 
implication.” 
         28  U.S.C.  § 1605(a)(2)  states  in  relevant  part  that  a  foreign  state  is  not 
        4

immune  from  any  action  “based  upon  a  commercial  activity  carried  on  in  the 
United States.” 
        5  EM  Ltd.  v.  Republic  of  Argentina,  473  F.3d  463,  466  n.2  (2d  Cir.  2007) 
(“BCRA I”); see also id. (recording Argentina’s “many contributions to the law of 
foreign insolvency through its numerous defaults on its sovereign obligations, as 
well as through . . . a diplomacy of default”). 




                                              6 
 
Argentina’s  foreign  sovereign  immunity  as  to  “any  suit,  action,  or 
proceeding  against  it  or  its  properties,  assets  or  revenues  with 
respect to the” FAA bonds, and any suit brought “for the purpose of 
enforcing  or  executing”  a  judgment  obtained  in  a  related 
proceeding.6  Argentina  agreed  to  include  this  waiver  of  sovereign 
immunity in the FAA. 7 

        In  December  2001,  Argentina  declared  a  moratorium  on 
principal and interest payments on more than $80 billion of foreign 
debt, including the FAA bonds.8 Since then, Argentina has not made 
principal  or  interest  payments  on  these  bonds.  In  2005  and  2010, 
Argentina  successfully  restructured  over  91%  of  its  debt  by 
launching  “global  exchange  offers,”  pursuant  to  which  creditors 
holding the defaulted bonds could exchange them for new securities 
with  modified  terms  that  substantially  reduced  their  value.9  
Plaintiffs EM and NML own FAA bonds that were not restructured.    

        Beginning  in  2003,  plaintiffs  filed  multiple  actions  against 
Argentina  in  the  Southern  District  of  New  York  in  an  effort  to 
recover  the  full  amounts  due  on  their  defaulted  bonds.  Argentina 

        6 J.A. at 329‐30, 343‐44. 
        7 Argentina “concedes that in the [FAA] governing the debt instruments 
owned  by  plaintiffs  it  clearly  and  unambiguously  waived  its  right  to  assert  its 
sovereign  immunity  from  suit  in  claims  regarding  those  instruments.”  NML 
Capital, Ltd. v. Banco Central de la República Argentina, 652 F.3d 172, 176 n.3 (2d Cir. 
2011) (“BCRA II”). 
        8 See id. at 175.  
        9 Id. at 176 & n.4.  




                                            7 
 
did not dispute that its sovereign immunity had been waived in the 
FAA.  Plaintiffs  eventually  obtained  numerous  final  judgments 
against  Argentina,  which  now  total  approximately  $2.4  billion.10 
These judgments remain unpaid.  

                           II. Litigation Against BCRA 

        On  December  15,  2005,  Argentina’s  President,  Néstor 
Kirchner,  issued  two  emergency  executive  decrees—Decree 
1599/2005  and  Decree  1601/2005  (jointly,  the  “Decrees”)—both  of 
which  involved  funds  held  by  BCRA.11  The  first  decree  provided 
that  reserves  held  by  BCRA  in  excess  of  the  amount  needed  to 
support Argentina’s monetary base12 could “be used for payment of 
obligations  undertaken  with  international  monetary  authorities.”13 
The decree labeled these excess reserves “unrestricted reserves.” The 
second decree directed the Ministry of Economy and Production to 
take  the  necessary  steps  to  repay  Argentina’s  debt  to  the 
International  Monetary  Fund  (“IMF”)  out  of  the  unrestricted 
reserves. As we previously noted:  


        10 Id. at 176 & n.6.   
          Reproductions  of  Decree  1599/2005  and  Decree  1601/2005—in  Spanish 
        11

and English translation—are provided in the J.A. at 579‐88.   
           See  BCRA  I,  473  F.3d  at  468  (defining  “monetary  base”  as  being 
        12

“composed  of  the  monetary  circulation  of  Argentine  pesos  plus  the  demand 
deposits  of  the  financial  entities  with  BCRA,  in  checking  accounts  or  special 
accounts”) (citing Law No. 23,928 of 3/27/91 art. 6, as amended by Law No. 25,561 
of 1/7/02 art. 4) (internal quotation marks and brackets omitted).  
        13 Id. at 468 (quoting Decree 1599/2005 art. 1, J.A. at 581).  




                                            8 
 
                  At  the  time  of  the  Decrees,  BCRA  had 
                  approximately $26.8 billion in reserves and 
                  needed $18.4  billion  to  cover  the  monetary 
                  base;  thus,  approximately  $8.4  billion  in 
                  reserves  became  Unrestricted  Reserves 
                  pursuant  to  the  Decrees.  On  December  29, 
                  2005,  the  Ministry  issued  Resolution  No. 
                  49,  directing  BCRA  to  repay  [Argentina’s] 
                  debt  to  the  IMF  and  providing  that,  in 
                  exchange,  [Argentina]  would  give  BCRA  a 
                  non‐transferrable note.14 

        Soon  after  these  Decrees  were  issued,  plaintiffs  made  their 
first  attempt  to  satisfy  their  judgments  against  Argentina  by 
attaching  funds  held  by  BCRA.  On  December  30,  2005,  plaintiffs 
moved in the Southern District of New York for an ex parte order to 
restrain funds held by BCRA. Plaintiffs asserted that the Decrees had 
the  effect  of  transferring  ownership  of  certain  BCRA  assets— 
including  funds  held  in  BCRA’s  account  with  the  FRBNY—from 
BCRA  to  Argentina.  The  District  Court  entered  temporary 
restraining  orders  with  respect  to,  inter  alia,  the  property  held  by 
BCRA  in  eight  garnishee  banking  institutions,  including  the 
FRBNY.15  


        14 Id. 
        15  Id.  at  469.  On  January  3,  2006,  the  BCRA  paid  Argentina’s  debt  to  the 
IMF  out  of  the  BCRA’s  funds.  The  FRBNY  funds  that  were  subject  to  the 
restraining notices were not used in connection with that payment, although the 
parties  disputed  “whether  the  funds  might  have  been  used  for  this  purpose  in 
the absence of the court‐ordered restraints on the transfer of the funds.” Id. 




                                              9 
 
       On January 12, 2006, the District Court vacated the temporary 
restraining orders.16 Plaintiffs appealed the District Court’s decision, 
maintaining  that  the  Decrees  amounted  to  an  expropriation  by 
Argentina of BCRA’s assets in order to pay Argentina’s debt to the 
IMF,  and  that,  consequently,  the  funds  in  BCRA’s  FRBNY  account 
had become Argentina’s property.  

       On  January  5,  2007,  we  rejected  plaintiffs’  argument  and 
affirmed the District Court’s order, holding that “the Decrees did not 
alter property rights with respect to the FRBNY Funds” because they 
“did  not  create  an  attachable  interest  on  the  part  of  [Argentina]  in 
the FRBNY Funds.”17 Although we thus rejected plaintiffs’ transfer‐
of‐ownership  argument,  we  noted  the  difference  between  two 
theories  of  attachment—(1)  that  “the  Decrees  transferred  to  the 
Republic ownership or control over the assets of BCRA”; and (2) that 
Argentina controlled “BCRA itself”—i.e., that BCRA was Argentina’s 
alter  ego.18  We  concluded  that  plaintiffs  had  not  established  that 
BCRA’s  funds  were  transferred  to  Argentina,  but  we  noted  that 
plaintiffs’  allegations  regarding  Argentina’s  “misdeeds  . . .  might 
have  lent  some  credence  to”  the  alter‐ego  theory.19  That  is,  we 
suggested that plaintiffs could potentially argue that BCRA was “so 
extensively controlled by [Argentina] that a relationship of principal 


       16 Id. at 470.  
       17 Id. at 472.  
       18 Id. at 475 (emphasis in the original).  
       19 Id. at 480.  




                                          10 
 
and agent is created,” or that recognizing BCRA’s separate juridical 
status would “work fraud or injustice”20—and that, if successful, this 
claim would subject all of BCRA’s assets to potential attachment by 
Argentina’s judgment creditors.  

        In  September  2006,  while  BCRA  I  was  pending,  plaintiffs 
commenced  a  new  action  seeking  a  declaratory  judgment  that, 
pursuant to First National City Bank v. Banco Para El Comercio Exterior 
de  Cuba,  462  U.S.  611  (1983)  (“Bancec”),  BCRA  was  liable  for 
Argentina’s  debts.  Specifically,  plaintiffs  argued  that  Argentina’s 
consistent  disregard  for  BCRA’s  independence  had  vitiated  any 
presumption  of  separateness  to  which  BCRA  was  entitled, 
transforming BCRA into Argentina’s “alter ego.” 

        In  this  new  action,  plaintiffs  also  pursued  attachment  orders 
against  BCRA’s  FRBNY  funds  based  on  this  alter‐ego  theory.  On 
April  7,  2010,  the  District  Court  granted  plaintiffs’  attachment 
motions  and  ruled  that,  at  the  time  of  BCRA’s  repayment  of 
Argentina’s  debt  to  the  IMF  (December  2005),  BCRA  was 
Argentina’s  alter  ego.21  The  District  Court  also  concluded  that  the 
attachment  of  BCRA’s  FRBNY  funds  did  not  violate  § 1611(b)(1), 
which immunizes “property . . . of a foreign central bank . . . held for 

        20 First Nat’l City Bank v. Banco Para El Comercio Exterior de Cuba, 462 U.S. 
611,  629  (1983)  (“Bancec”)  (internal  quotation  marks  omitted)  (applying 
corporate‐law  principles  to  determine  circumstances  under  which  separate 
juridical status of government instrumentality must be disregarded).  
          See  EM  Ltd.  v.  The  Republic  of  Argentina,  720  F.  Supp.  2d  273,  302‐04 
        21

(S.D.N.Y. 2010). 




                                            11 
 
its  own  account.”  Accordingly,  the  District  Court  authorized  the 
attachment of the $105 million deposited in BCRA’s FRBNY account.  

      This order was appealed and in 2011, in BCRA II, we vacated 
the  attachment  on  the  sole  ground  that  the  funds  held  in  BCRA’s 
FRBNY       account          were    “immune”       from    execution    under 
§ 1611(b)(1).22  We  declined  to  reach  the  District  Court’s  alter‐ego 
determination and instead concluded that these funds were immune 
from  attachment  “without  regard  to  whether  the  [BCRA]  is 
independent  from  its  parent  state  pursuant  to  Bancec.”23  We  thus 
intimated  no  view  as  to  “whether  the  District  Court  correctly 
determined  that  [Argentina’s]  control  of  BCRA  was  sufficient  to 
disregard the presumption of juridical separateness under Bancec.”24 
Accordingly, we vacated the District Court’s attachment orders with 
respect to the FRBNY funds and remanded the cause to the District 
Court for further proceedings. 

                            III. This Case Upon Remand 

      On remand, plaintiffs filed the TAC—the operative complaint 
for  purposes  of  this  appeal.25  Pursuant  to  our  ruling  in  BCRA  II, 
funds  held  in  BCRA’s  accounts  with  the  FRBNY  are  immune  from 
attachment.  Accordingly,  the  TAC  is  framed  more  broadly—the 

      22 See BCRA II, 652 F.3d at 186‐87.  
      23 Id. at 187–88.  
      24 Id. at 196 n.24. 
      25 See J.A. at 3026–83 (filed August 31, 2012).  




                                         12 
 
declaratory judgment it seeks would establish: (1) that BCRA is the 
alter ego of Argentina; and (2) that BCRA is thus liable for any and 
all  of  Argentina’s  debts.26  Plaintiffs’  stated  purpose  for  seeking  this 
judgment  is  to  enable  them  to  attach  any  asset  held  by  BCRA 
anywhere  in  the  world  in  satisfaction  of  their  judgments  against 
Argentina.27  This  option  was  arguably  left  open  by  BCRA  II,  which 
foreclosed  the  possibility  of  attaching  assets  deposited  in  BCRA’s 
own  accounts  in  the  United  States,  but  did  not  otherwise  address 
plaintiffs’ ability to reach BCRA assets elsewhere. 

        In  November  2012,  Argentina  and  BCRA  moved  to  dismiss 
the  TAC  for  lack  of  subject  matter  jurisdiction,  lack  of  personal 
jurisdiction,  and  failure  to  state  a  claim.  Oral  argument  on  this 
motion was held at a conference of the District Court on September 
25,  2013.  Plaintiffs  argued  that  BCRA  had  waived  its  sovereign 
immunity  on  two  grounds.  First,  plaintiffs  asserted  a  theory  of 
implied waiver—that is, because BCRA is the alter ego of Argentina, 
Argentina’s  express  waiver  of  immunity  in  the  FAA  should  be 
imputed to BCRA.28 Second, plaintiffs asserted that BCRA waived its 


        26 J.A. at 3027 (TAC ¶ 1). 
        27 See Special App. (“SPA”) at 4 (9/25/13 Tr. 3:21‐23) (“We would like to be 
able  to  have  a  judgment  that  holds  BCRA  liable  for  the  judgments  entered 
against  Argentina  that  we  may  enforce  as  a  judgment  if  we  find  assets 
anywhere.”); id. at 10‐13 (9/25/13 Tr. 9:10‐12:15) (arguing that plaintiffs could take 
the  declaratory  judgment  to  California,  Switzerland,  or  Germany  and  use  it  to 
attach BCRA’s assets held in those jurisdictions).  
        28 See id. at 27‐28 (9/25/13 Tr. 26:24‐27:1).  




                                            13 
 
immunity  by  engaging  in  “commercial  activity”  in  New  York 
through its FRBNY account.29   

      In denying the motion to dismiss, the District Court explicitly 
adopted plaintiffs’ arguments for jurisdiction. In its bench order, the 
District Court stated:  

              What  I’m  going  to  do  this  afternoon  is  to 
              deny  the  motions  to  dismiss  the  [TAC].  I 
              believe  there  is  jurisdiction  in  the  way 
              [plaintiffs’  counsel]  Mr.  Cohen  describes 
              jurisdiction  which  makes  it  appropriate  to 
              entertain  the  action;  and  considering  the 
              provisions  of  the  Foreign  Sovereign 
              Immunities  Act,  I  believe  that  there  is  an 
              implied  waiver  here  and  I  believe  there’s 
              commercial  activity  so  that  the  provisions 
              of  28  U.S.C.  1605(a)(1)  and  (a)(2)  are 
              applicable. 

              This really is, denying a motion to dismiss, 
              exactly  what  would  emerge  from  a 
              litigation  that  has  problems.  The  plaintiffs’ 
              position  has  problems,  as  I’ve  indicated. 
              But  I  think  those  problems  do  not  require 
              the dismissal of the action. 

              And I want to repeat something which I’m 
              sure  I’ve  said  maybe  more  than  once  this 
              afternoon;  and  that  is,  we  don’t  have  a 

      29 See id. at 29‐31 (9/25/13 Tr. 28:1‐30:2).  




                                           14 
 
    republic which is acting in a normal way as 
    far  as  its  debts.  We  don’t  have  a  situation 
    [where]  there  is  a  completely  regular 
    dealing  between  the  [R]epublic  and  BCRA 
    the way that I’m sure would exist with the 
    Bank  of  England  or  the  Central  Bank  of 
    Germany  or  France  or  certainly  with  the 
    Federal  Reserve  Bank.  We  don’t  have  that. 
    We have irregularities.  

    The  reason  that  I  believe  the action  should 
    be  held  open  is  I  think  there  is  a  very 
    legitimate  claim  by  the  plaintiffs  here  that 
    for  certain  purposes  BCRA  is  the  alter  ego 
    of the [R]epublic.  

    In the papers before me, the plaintiffs have 
    made a very powerful case of that, and I so 
    held  in  my  earlier  decision,  and  that 
    holding was not what was disturbed by the 
    Court  of  Appeals.  So,  there’s  a  very  good 
    case of alter ego.  

    I believe that the Court should entertain the 
    idea that it would be desirable to have this 
    Court  with  its  experience  in  this  case  and 
    its background in this case make some kind 
    of formal ruling of alter ego which could be 
    legitimately  used  in  a  proceeding  in 
    another  state  or  a  foreign  country  so  that 
    the plaintiffs do not have to go to the other 
    state  or  the  foreign  country  and  start  in 
    again,  once  again,  and  maybe  more  than 




                            15 
 
                 once  again  with  this  presentation  about 
                 alter ego. 

                 The  motion  to  dismiss  the  action  is 
                 denied.30 

This appeal followed.31  

                                      DISCUSSION 

                               I. Appellate Jurisdiction 

        In  general,  our  appellate  jurisdiction  is  limited  to  “final 
decisions”  of  district  courts;32  the  District  Court’s  order  here  is 
interlocutory.  BCRA  asserts,  however,  that  we  have  jurisdiction 
under  the  “collateral  order”  exception  to  review  BCRA’s  claim  of 
sovereign immunity as a defense to subject matter jurisdiction.33   

        Under  this  exception,  an  interlocutory  appeal  is  available  for 
“a  small  class  of  ‘collateral’  rulings  that  do  not  terminate  the 
litigation  in  the  court  below  but  are  nonetheless  sufficiently  ‘final’ 
and distinct from the merits to be appealable without waiting for a 



        30 Id. at 32‐34 (9/25/13 Tr. 31:19‐33:7). 
           The  TAC  names  both  BCRA  and  the  Republic  of  Argentina  as 
        31

defendants in this lawsuit, and both BCRA and the Republic have appealed the 
District Court’s denial of their joint motion to dismiss the TAC.  
        32 28 U.S.C. § 1291. 
           See  MasterCard  Intʹl  Inc.  v.  Visa  Intʹl  Serv.  Assʹn,  471  F.3d  377,  383  (2d 
        33

Cir. 2006). 




                                               16 
 
final  judgment  to  be  entered.”34  To  fit  within  the  exception,  the 
interlocutory  order  must:  (1) “conclusively  determine  the  disputed 
question,” (2) “resolve an important issue completely separate from 
the  merits  of  the  action,”  and  (3)  “be  effectively  unreviewable  on 
appeal from a final judgment.”35  

         A denial of foreign sovereign immunity generally satisfies the 
conditions  necessary  to  invoke  the  collateral  order  doctrine.36  For 
instance, in Rein v. Socialist People’s Libyan Arab Jamahiriya,37 we held 
that all three prongs of the above test were satisfied because: (1) the 
district  court’s  ruling  on  sovereign  immunity  conclusively 
determined  the  issue  of  subject  matter  jurisdiction;  (2)  the  issue  of 
jurisdiction is separate from the merits; and (3) an appeal from final 
judgment  cannot  repair  the  damage  caused  to  a  sovereign  that  is 
improperly required to litigate a case.38 



          Liberty Synergistics Inc. v. Microflo  Ltd., 718 F.3d 138, 146 (2d Cir. 2013) 
         34

(citing Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949)). 
          Whiting  v.  Lacara,  187  F.3d  317,  320  (2d  Cir.  1999)  (quoting  Coopers  & 
         35

Lybrand v. Livesay, 437 U.S. 463, 468 (1978)) (internal quotation marks omitted). 
            See  Blue  Ridge  Invs.,  L.L.C.  v.  Republic  of  Argentina,  735  F.3d  72,  80  (2d 
         36

Cir. 2013) (collecting cases); Kensington Int’l Ltd. v. Itoua, 505 F.3d 147, 153 (2d Cir. 
2007); see also Gupta v. Thai Airways Int’l, Ltd., 487 F.3d 759, 763 n.6 (9th Cir. 2007) 
(“[E]ach of our sister circuits that has considered whether a denial of a motion to 
dismiss  on  grounds  of  foreign  sovereign  immunity  is  an  appealable  collateral 
order ha[s] unanimously held that it is.”) (collecting cases). 
         37 162 F.3d 748, 755‐56 (2d Cir. 1998). 
            See  id.  (“A  sovereign  that  is  required  to  litigate  a  case  on  the  merits 
         38

before it can appeal the assertion of jurisdiction over it has not been afforded the 




                                                17 
 
        Notwithstanding the collateral‐order doctrine, plaintiffs assert 
that  we  lack  appellate  jurisdiction  here  because  the  “immunity 
question  cannot  be  decided  without  addressing  [plaintiffs’] 
underlying  claims  on  the merits.”39  According to  plaintiffs,  BCRA’s 
alter‐ego  status  is  a  predicate  to  holding  that  the  FAA’s  sovereign‐
immunity  waiver  binds  BCRA  and,  therefore,  resolving  the 
immunity  issue  now  would  require  an  unnecessary  and 
burdensome  inquiry  into  the  extent  of  Argentina’s  control  over 
BCRA.  Accordingly,  plaintiffs  urge  us  to  defer  review  until  the 
District Court issues a final judgment.40 

        These arguments are unpersuasive. We have consistently held 
that     the      threshold        sovereign‐immunity               determination           is 



benefit  of  the  immunity  to  which  it  is  entitled.”);  Foremost–McKesson,  Inc.  v. 
Islamic Republic of Iran, 905 F.2d 438, 443 (D.C. Cir. 1990) (“[S]overeign immunity 
is  an  immunity  from  trial  and  the  attendant  burdens  of  litigation[.]”)  (internal 
quotation marks omitted); Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, 
Inc., 506 U.S. 139, 145‐46 (1993) (same in the context of state sovereign immunity 
under the Eleventh Amendment).  
           Plaintiffs‐Appellees  Br.  at  21  (quoting  Grp.  Health  Inc.  v.  Blue  Cross 
        39

Ass’n, 793 F.2d 491, 497 (2d Cir. 1986)).  
        40  In so arguing, plaintiffs principally rely on two cases from this Circuit, 
neither  of  which  concerned  motions  to  dismiss  based  on  sovereign  immunity.  In 
White  v.  Frank,  855  F.2d  956  (2d  Cir.  1988),  we  denied  interlocutory  review  of  a 
failed  absolute‐immunity  defense,  because  immunity  turned  on  whether 
defendants  were  liable  for  the  constitutional  tort  of  malicious  prosecution.  In 
Grp.  Health  Inc.  v.  Blue  Cross  Ass’n,  793  F.2d  491  (2d  Cir.  1986),  we  similarly 
denied  appellate  review  where  absolute  immunity  turned  on  whether  the 
defendant acted within the scope of its authority.  




                                             18 
 
immediately reviewable under the collateral‐order doctrine.41 In fact, 
this  case  is  similar  to  U.S.  Fidelity  &  Guaranty  Co.  v.  Braspetro  Oil 
Services  Co.,42  in  which  we  also  reviewed  the  denial  of  a  motion  to 
dismiss brought by a purported foreign‐state alter ego, and in which 
we held that a court reviewing a district court’s sovereign‐immunity 
decision  must  assess  whether  plaintiffs  “have  made  a  sufficient 
showing [of alter ego] at this point in the litigation.”43 As the Supreme 
Court has held, “a question of immunity is separate from the merits 
of  the  underlying  action  .  .  .  even  though  a  reviewing  court  must 
consider the plaintiff’s factual allegations in resolving the immunity 
issue.”44   

         At this stage in the case, we must (1) assume the truth of the 
TAC’s  factual  allegations,  and  then  (2)  assess  whether  these 
allegations are sufficient to establish that BCRA waived its sovereign 
immunity.  If  we  are  able  to  determine  conclusively  that  the 
pleadings do not establish, as a matter of law, that BCRA waived its 

         41 See ante note 36.  
         42 199 F.3d 94 (2d Cir. 1999).  
         43 Id. at 98 (emphasis supplied).  
            Mitchell  v.  Forsyth,  472  U.S.  511,  528‐29  (1985);  see  also  Johnson  v.  Jones, 
         44

515  U.S.  304,  314  (1995)  (a  claim  of  immunity  is  immediately  appealable  even 
though  it  is  “sometimes  practically  intertwined  with  the  merits”);  cf.  Ashcroft  v. 
Iqbal,  556  U.S.  662,  672‐75  (2009)  (jurisdiction  proper  over  qualified  immunity 
appeal  concerning  legal  sufficiency  of  pleadings  because  “[e]valuating  the 
sufficiency  of  a  complaint  is  not  a  ‘fact  based’  question  of  law”);  Cowan  ex  rel. 
Estate of Cooper v. Breen, 352 F.3d 756, 760‐61 (2d Cir. 2003) (existence of qualified 
immunity under plaintiffs’ version of the facts “turns on an issue of law” and is 
thus immediately appealable). 




                                                19 
 
sovereign  immunity,  it  would  be  inconsistent  with  the  underlying 
purpose  of  the  foreign‐sovereign‐immunity  doctrine  to  subject 
BCRA to further burdensome litigation.45 

        Accordingly, we conclude that we have jurisdiction under the 
collateral‐order  doctrine  to  review  the  District  Court’s  threshold 
determination  that  BCRA  waived  its  sovereign  immunity  pursuant 
to 28 U.S.C. § 1605(a)(1) (the express waiver exception) and 28 U.S.C. 
§ 1605(a)(2) (the commercial activity exception).46 




        45  See  Republic  of  Philippines  v.  Pimentel,  553  U.S.  851,  865  (2008)  (the 
foreign‐sovereign‐immunity  doctrine  “is  designed  to  ‘give  foreign  states  and 
their instrumentalities some protection from the inconvenience of suit.’” (quoting 
Dole Food Co. v. Patrickson, 538 U.S. 468, 479 (2003))). 
        46 Because we conclude that the TAC fails to establish that BCRA waived 
its sovereign immunity, see post Section II, we need not and do not reach the issue 
of whether we have appellate jurisdiction (or pendent appellate jurisdiction) over 
BCRA’s  other  asserted  grounds  for  dismissal,  which  the  District  Court  also 
rejected.  These  grounds  include:  (1) that  plaintiffs  lack  Article  III  standing, 
because  it  is  speculative  whether  the  declaratory  judgment  sought  by  plaintiffs 
would  redress  their  injury  (i.e.,  permit  them  to  recover  funds  in  other 
jurisdictions);  and  (2) that  the  TAC  fails  to  state  a  plausible  claim  that BCRA  is 
Argentina’s  alter  ego.  As  to  the  first  ground,  we  take  no  position  on  whether  a 
declaratory judgment of the type sought here would satisfy the requirements of 
Article III. As to the second ground, plaintiffs’ Rule 12(b)(6) argument overlaps 
substantially  with  our  discussion  of  sovereign  immunity,  but  we  decline  to 
exercise  pendent  appellate  jurisdiction  to  review  the  District  Court’s  denial  of 
plaintiffs’ 12(b)(6) motion. Rather, as we explain in detail below, the TAC is to be 
dismissed solely on sovereign‐immunity grounds.  




                                             20 
 
                               II. Sovereign Immunity 

        Moving to the merits of this appeal, the sole issue we consider 
is  whether  the  District  Court  erred  in  its  conclusion  that  BCRA 
waived its sovereign immunity. We review this conclusion de novo.47   

        There  is  no  dispute  that  BCRA  is  an  instrumentality  of 
Argentina  and  that,  unless  one  of  the  FSIA’s  exceptions  applies, 
BCRA  is  entitled  to  invoke  its  sovereign  immunity  as  a  defense  to 
this lawsuit.48 Here, the District Court concluded that two exceptions 
applied.  First,  it  held  that  the  FAA’s  express  waiver  of  sovereign 
immunity  under  § 1605(a)(1)  is  imputable  to  BCRA  (as  Argentina’s 
“alter  ego”).  Second,  it  held  that  BCRA’s  use  of  its  account  at  the 
FRBNY  constituted  “commercial  activity”  in  the  United  States 
within the meaning of § 1605(a)(2).  

        We address each exception in turn. 




          See Aurelius Capital Partners, LP v. Republic of Argentina, 584 F.3d 120, 129 
        47

(2d Cir. 2009) (“We review de novo legal conclusions denying [FSIA] immunity to 
a foreign state or its property.”).  
        48  See  Verlinden  B.V.  v.  Cent.  Bank  of  Nigeria,  461  U.S.  480,  485  n.5  (1983) 
(“[I]f  none  of  the  exceptions  to  sovereign  immunity  set  forth  in  the  [FSIA] 
applies,  the  District  Court  lacks  both  statutory  subject  matter  jurisdiction  and 
personal jurisdiction. The District Court’s conclusion that none of the exceptions 
to  the  Act  applied  therefore  signified  an  absence  of  both  competence  and 
personal jurisdiction.”). 




                                               21 
 
                                   A. Alter Ego  

                               1. Legal Standards 

       The  controlling  case  for  when  an  instrumentality  of  a 
sovereign state becomes the “alter ego” of that state is First National 
City  Bank  v.  Banco  Para  El  Comercio  Exterior  de  Cuba,  462  U.S.  611 
(1983)—known  as  Bancec.  In  Bancec,  the  Supreme  Court  created  a 
presumption  that  “government  instrumentalities  established  as 
juridical  entities  distinct  and  independent  from  their  sovereign 
should normally be treated as such.”49 According to the Court, 

               [f]reely  ignoring  the  separate  status  of 
               government  instrumentalities  would  result 
               in  substantial  uncertainty  over  whether  an 
               instrumentality’s  assets  would  be  diverted 
               to satisfy a claim against the sovereign, and 
               might  thereby  cause  third  parties  to 
               hesitate  before  extending  credit  to  a 
               government  instrumentality  without  the 
               government’s  guarantee.  As  a  result,  the 
               efforts  of  sovereign  nations  to  structure 
               their  governmental  activities  in  a  manner 
               deemed  necessary  to  promote  economic 
               development  and  efficient  administration 
               would surely be frustrated.50 



       49 Bancec, 462 U.S. at 626‐27. 
       50 Id. at 626 (footnote omitted). 




                                            22 
 
      The  Supreme  Court  drew  support  for  this  proposition  in  the 
legislative history of 28 U.S.C. § 1610(b),51 the provision of the FSIA 
addressing  the  circumstances  in  which  a  judgment  creditor  may 
execute upon the assets of a foreign government’s instrumentality:  

              Section  1610(b)  [of  the  FSIA]  will  not 
              permit  execution  against  the  property  of 
              one  agency  or  instrumentality  to  satisfy  a 
              judgment  against  another,  unrelated 
              agency  or  instrumentality.  There  are 
              compelling reasons for this. If U.S. law did 
              not  respect  the  separate  juridical  identities 
              of different agencies or instrumentalities, it 
              might  encourage  foreign  jurisdictions  to 
              disregard  the  juridical  divisions  between 
              different  U.S.  [public]  corporations  or 
              between a U.S. [public] corporation and its 


      51 28 U.S.C. § 1610(b) reads, in pertinent part, as follows: 
              (b)  .  .  .  any  property  in  the  United  States  of  an  agency  or 
              instrumentality  of  a  foreign  state  engaged  in  commercial 
              activity  in  the  United  States  shall  not  be  immune  from 
              attachment in aid of execution, or from execution, upon a 
              judgment  entered  by  a  court  of  the  United  States  or  of  a 
              State after the effective date of this Act, if— 
                       (1)  the  agency  or  instrumentality  has  waived  its 
                       immunity  from  attachment  in  aid  of  execution  or 
                       from  execution  either  explicitly  or  implicitly, 
                       notwithstanding any withdrawal of the waiver the 
                       agency  or  instrumentality  may  purport  to  effect 
                       except  in  accordance  with  the  terms  of  the  waiver 
                       . . . .  




                                           23 
 
                 independent  subsidiary.  However,  a  court 
                 might  find  that  property  held  by  one 
                 agency is really the property of another.52 

        Therefore,  Bancec  recognizes  a  statutory  “presumption  that  a 
foreign government’s determination that its instrumentality is to be 
accorded  separate  legal  status”  will  be  honored.53  But  this 
presumption  of  separateness  may  be  rebutted  by  evidence 
establishing  an  alter‐ego  relationship  between  the  instrumentality 
and the sovereign state that created it. Specifically, the presumption 
may be overcome and an alter‐ego relationship established if: (1) the 
instrumentality  “is  so  extensively  controlled  by  its  owner  that  a 
relationship of principal and agent is created”; or (2) the recognition 
of an instrumentality’s separate legal status would work a “fraud or 
injustice.”54  As  we  previously  noted,  “both  Bancec  and  the  FSIA 
legislative  history  caution  against  too  easily  overcoming  the 
presumption of separateness.”55 



        52  Bancec,  462  U.S.  at  627–28  (quoting  H.R.  Rep.  No.  94‐1487,  at  29‐30 
(1976), reprinted in 1976 U.S.C.C.A.N. 6604, 6628‐29).  
        53 Id. at 628.  
        54  Id.  at  629  (internal  quotation  marks  omitted);  see  Letelier  v.  Republic  of 
Chile,  748  F.2d  790,  794  (2d  Cir.  1984)  (“[A]  foreign  state  instrumentality  is 
answerable just as its sovereign parent would be if the foreign state has abused 
the  corporate  form,  or  where  recognizing  the  instrumentality’s  separate  status 
works a fraud or an injustice.”).  
          Letelier,  748  F.2d  at  795;  see  also  Seijas  v.  Republic  of  Argentina,  502  F. 
        55

App’x 19, 22 (2d Cir. 2012) (non‐precedential summary order) (Bancec sets forth a 
“strong presumption” that an instrumentality has a “separate legal identity”).  




                                               24 
 
                                       2. Analysis 

        Under Bancec, we are thus required to presume that BCRA is 
legally  separate  and  distinct  from  Argentina.  This  presumption  is 
overcome  only  if  the  TAC  alleges  facts  sufficient  to  establish  that 
either:  (1) Argentina  so  extensively  controlled  BCRA  that  a 
relationship  of  principal  and  agent  was  created;  or  (2) recognizing 
BCRA as a separate entity would work a fraud or injustice.56  

        For the reasons that follow, neither prong of this test has been 
satisfied.  Therefore,  the  presumption  that  BCRA  is  separate  from 
Argentina  has  not  been  rebutted.  Because  Argentina’s  express 


        56 The District Court did not clearly indicate which of these two theories it 
relied upon in making its alter‐ego determination. It did, however, observe “that 
a general declaration of alter ego could . . . have effects or implications beyond 
what  [the  Court]  would  intend,”  and  that  “the  idea  that  BCRA  is  in  a  general 
way liable for the debts of the republic goes way too far.”  SPA at 31‐32 (9/25/13 
Tr.  30:19‐21,  30:25‐31:2).  While  the  District  Court  ultimately  concluded  that 
plaintiffs  have  a  legitimate  claim  that  BCRA  is  the  alter  ego  of  Argentina  for 
“certain  purposes,”  id.  at  33  (9/25/13  Tr.  32:17),  it  did  not  specify  what  those 
purposes were.  
         Our precedent supports the view, however, that once an instrumentality 
of  a  sovereign  state  has  been  deemed  to  be  the  alter  ego  of  that  state  under 
Bancec, the instrumentality and the state are to be treated as one and the same for 
all  purposes.  See  Letelier,  748  F.2d  at  794  (“The Bancec  Court  held  that  a  foreign 
state  instrumentality  is  answerable  just  as  its  sovereign  parent  would  be  if  the 
foreign  state  has  abused  the  corporate  form,  or  where  recognizing  the 
instrumentality’s  separate  status  works  a  fraud  or  an  injustice.”)  (emphasis 
supplied).  Because  we  conclude  that  the  TAC  fails  to  plead  facts  that  would 
establish that BCRA has become Argentina’s alter ego for any purpose, we need 
not  address  the  District  Court’s  novel  conclusion  that  an  instrumentality  may 
become an “alter ego” for just some, but not all, purposes.  




                                              25 
 
waiver of sovereign immunity in the FAA does not apply to BCRA, 
plaintiffs’ reliance on the § 1605(a)(1) exception necessarily fails.  

                              a. Extensive Control  

       We  address  first  Bancec’s  “extensive  control”  prong.  While 
measuring the level of control exercised over an instrumentality by a 
foreign  sovereign  is  fact‐intensive,  courts  have  articulated  several 
indicia  to  guide  the  inquiry.57  Among  the  factors  that  have  been 
deemed  relevant  are  whether  the  sovereign  nation:  (1)  uses  the 
instrumentality’s        property        as     its    own;      (2) ignores       the 
instrumentality’s  separate  status  or  ordinary  corporate  formalities; 
(3)  deprives  the  instrumentality  of  the  independence  from  close 
political  control  that  is  generally  enjoyed  by  government  agencies; 
(4)  requires  the  instrumentality  to  obtain  approvals  for  ordinary 
business  decisions  from  a  political  actor;  and  (5)  issues  policies  or 
directives that cause the instrumentality to act directly on behalf of 
the  sovereign  state.58    These  factors  are  relevant  to  answering  the 
touchstone  inquiry  for  “extensive  control”:  namely,  whether  the 




          For  instance,  the  Fifth  Circuit  in  Bridas  S.A.P.I.C.  v.  Gov’t  of 
       57

Turkmenistan, 447 F.3d 411, 416‐18 (5th Cir. 2006), listed 21 factors to consider to 
determine  whether  the  foreign  state  “complete[ly]  control[led]”  the 
instrumentality. See also Letelier, 748 F.2d at 794. 
       58 See, e.g., McKesson Corp. v. Islamic Republic of Iran, 52 F.3d 346, 352 (D.C. 
Cir. 1995); Hester Int’l Corp. v. Fed. Republic of Nigeria, 879 F.2d 170, 178 (5th Cir. 
1989).  




                                          26 
 
sovereign  state  exercises  significant  and  repeated  control  over  the 
instrumentality’s day‐to‐day operations.59  

        BCRA was founded in 1935 as Argentina’s Central Bank.60 By 
statute, it is “a self‐administered institution,” which is charged with 
acting  as  Argentina’s  agent  and  depository  before  international 
monetary, banking, and financial entities, as well as with regulating 
the  Argentine  banking  system  and  financial  sector.61  BCRA’s 
primary  responsibility  is  to  maintain  the  value  of  legal  tender  in 
Argentina—accordingly,  it  shall  “exclusively  issue  banknotes  and 
coins in the Argentine Nation,” and “invest a portion of its external 


        59   See  LNS  Invs.,  Inc.  v.  Republic  of  Nicaragua,  115  F.  Supp.  2d  358,  363 
(S.D.N.Y. 2000) (alter‐ego test requires a showing that “the government exercises 
extensive  control  over  the  instrumentality’s  daily  operations  and  abuses  the 
corporate form”), aff’d sub nom. LNC Invs., Inc. v. Banco Central de Nicaragua, 228 
F.3d  423  (2d  Cir.  2000)  (affirming  “for  substantially  the  reasons  stated  by  the 
district  court”);  Seijas,  502  F.  App’x  at  22  (Bancec  requires  extensive  control  of 
subsidiary’s  “day‐to‐day  activities”  or  abuse  of  the  corporate  form.);  First  Inv. 
Corp.  of  the  Marshall  Islands  v.  Fujian  Mawei  Shipbuilding,  Ltd.,  703  F.3d  742,  753 
(5th  Cir.  2012)  (“[W]e  look  to  the  ownership  and  management  structure  of  the 
instrumentality, paying particularly close attention to whether the government is 
involved in day‐to‐day operations, as well as the extent to which the agent holds 
itself  out  to  be  acting  on  behalf  of  the  government.”  (internal  quotation  marks 
omitted));  Doe  v.  Holy  See,  557  F.3d  1066,  1080  (9th  Cir.  2009)  (Bancec  requires 
allegations  “of  day‐to‐day  control”  in  order  “to  overcome  the  presumption  of 
separate juridical status”).  
        60  BCRA  II,  652  F.3d  at  177  (citing  Law  No.  24,144/92,  ch.  I,  § 1  (Oct.  22, 
1992,  as  amended)  (“BCRA  Charter”)).  An  English  translation  of  the  BCRA 
Charter is provided in the J.A. at 2786‐2800.  
         BCRA Charter, arts. 1, 3‐4 (J.A. at 2786‐87); see also id. arts. 17‐18, 21‐22, 
        61

25 & 28‐29 (J.A. at 2791‐95).   




                                               27 
 
assets in deposits or other interest‐bearing transactions with foreign 
banking  institutions.”62  Moreover,  BCRA  is  managed  by  an 
independent  Board  of  Directors  appointed  by  the  “National 
Executive  Power”  with  the  consent  of  the  national  Senate.63  BCRA 
has the authority to purchase and sell property, hold accounts, and 
sue and be sued in courts under its own name.64    

       Thus  far,  “on  paper,”  BCRA  appears  to  be  a  typical 
government instrumentality entitled to separate legal status.  

       However, plaintiffs argue, and the District Court presumably 
accepted, that BCRA’s formal independence is belied by Argentina’s 
extensive  control  over  BCRA’s  day‐to‐day  operations.  Plaintiffs 
attempt  to  buttress  this  conclusion  with  three  categories  of  factual 
allegations. Nonetheless, even if we assume the truth of all of them, 
these  facts  do  not  support  a  claim  of  “extensive  control,”  because 
whatever  control  Argentina  exerted  was  not  tied  to  BCRA’s  day‐to‐
day operations.  

       First,  the  TAC  alleges  that  Argentina  systematically 
eliminated  BCRA’s  legal  independence  by:  (1) permitting  the 
President  to  appoint  BCRA  officers  for  an  unspecified  period 
without  Senate  approval;  and  (2) removing  BCRA  governors  who 
supported  the  central  bank’s  independence  from  the  executive 

       62 Id. Arts. 30 & 33 (J.A. at 2795‐96).  
       63 See BCRA I, 473 F.3d at 479 n.15.  
       64 Id. 




                                           28 
 
branch.65 But courts have consistently rejected the argument that the 
appointment or removal of an instrumentality’s officers or directors, 
standing alone, overcomes the Bancec presumption.66 The hiring and 
firing of board members or officers is an exercise of power incidental 
to  ownership,  and  ownership  of  an  instrumentality  by  the  parent 
state is not synonymous with control over the instrumentality’s day‐
to‐day  operations.  Governments  commonly  exercise  some  measure 
of control over their instrumentalities, much like parent corporations 
commonly  control  certain  aspects  of  otherwise  independent 
subsidiaries. Missing from plaintiffs’ allegations are any claims that 
Argentina’s  appointment  of  board  members  then  caused  it  to 
interfere  in  and  dictate  BCRA’s  daily  business  decisions.  Ensuring 
that a board of directors of an instrumentality shares the sovereign’s 
goals and policies  for  the  instrumentality  is  not,  by  itself,  extensive 
control.  The  sovereign  must  instead  use  its  influence  over  these 
directors  in  order  to  interfere  with  the  instrumentality’s  ordinary 
business affairs.  



        65 See J.A. at 3056‐66 (TAC ¶¶ 76‐96). 
        66  See  Transamerica  Leasing,  Inc.  v.  La  República  de  Venezuela,  200  F.3d  843, 
849  (D.C.  Cir.  2000)  (“If  majority  stock  ownership  and  appointment  of  the 
directors  were  sufficient,  then  the  presumption  of  separateness  announced  in 
Bancec  would  be  an  illusion.”);  Foremost‐McKesson,  905  F.2d  at  440  (“[M]ere 
involvement by the state in the affairs of an agency or instrumentality does not 
answer  the question  whether  the  agency  or  instrumentality  is  controlled  by  the 
state for purposes of FSIA.”); Hester Int’l Corp., 879 F.2d at 181 (“The two factors 
of  100%  ownership  and  appointment  of  the  Board  of  Directors  cannot  by 
themselves force a court to disregard the separateness of the juridical entities.”).  




                                               29 
 
        Second,  the  TAC  alleges  that  Argentina  issued  executive 
decrees  and  legislative  amendments  to  make  it  easier  for  the 
government  to  borrow  from  BCRA,  and  that  Argentina 
subsequently  borrowed  tens  of  billions  of  dollars  from  BCRA  in 
order  to  pay  Argentina’s  debts  to  the  IMF  and  other  private 
creditors (but not to these plaintiffs).67 However, as the United States 
argued before us as amicus in BCRA II,68 the repayment by BCRA of 
Argentina’s other debts does not establish the existence of an alter‐
ego  relationship,  because  “central  banks  commonly  perform 
payment  functions  for  their  governments,  including  central  banks 
that are relatively independent from their governments.”69 Although 
the  United  States  also  argued  that  the  IMF’s  status  as  a  preferred 


        67 See J.A. at 3036‐56 (TAC ¶¶ 33‐75) (BCRA’s loans to Argentina between 
2005 and 2010 included: (1) $8 billion to pay its debt to the IMF in 2005; (2) $6.7 
billion to pay its debt to the Club of Paris in 2008; (3) $6.6 billion to pay its debt to 
private creditors in 2010; and (4) $17 billion from 2010 to 2012 to pay a variety of 
other debts). The “Club of Paris” is “an international organization established for 
the  purpose  of  settling  controversies  concerning  debts  that  were  guaranteed  or 
owed by LDC [Less Developed Country] governments to creditor governments.”  
BCRA I, 473 F.3d at 466 n.2 (internal quotation marks omitted) (alteration in the 
original). 
        68  In  BCRA  II,  we  did  not  reach  the  District  Court’s  earlier  holding  that 

BCRA was  Argentina’s alter ego. However, the United States—which appeared 
as  amicus  in  BCRA  II  in  support  of  the  position  of  BCRA—argued  in  the 
alternative that the District Court’s  analysis of the alter‐ego issue in that earlier 
case  was  flawed.  The  amicus  brief  of  the  United  States  from  BCRA  II  has  been 
included in the record for this appeal. See J.A. at 3543‐3573. 
         69 J.A. at 3569; see also id. at 3552 (“[T]he United States urges the Court to 

clarify  that  the  BCRA’s  involvement  in  repaying  the  IMF  does  not  support 
disregarding the BCRA’s separate juridical status.”). 




                                             30 
 
creditor  justified  the  payments,70  that  question  goes  to  whether 
Argentina’s  choice  to  pay  one  set  of  creditors  over  another  was 
legitimate—an  inquiry  that  is  unrelated  to  whether  Argentina 
controlled BCRA in order to accomplish those payments. 

        Here,  the  Republic’s  plan  to  borrow  money  from  BCRA  was 
not  executed  by  the  Argentine  government  alone.  Instead,  the 
proposals  received  the  necessary  review  and  approval  by  BCRA’s 
legal  advisers  and  BCRA’s  Board  of  Directors,71  and  one  BCRA 

          Specifically,  the  United  States  argued  that  Argentina’s  use  of  BCRA 
        70

funds to repay the IMF did not justify ignoring BCRA’s separate juridical status, 
because the  
        decision  to  pay  the  IMF  in  preference  to  its  other  creditors  was 
        consistent with the long‐standing policy of the United States and 
        the other sovereign members of the IMF to recognize the preferred 
        creditor  status  of  the  IMF.  In  order  to  protect  the  funds  of  its 
        member states (including the funds invested by the United States), 
        the IMF rightly expects to be paid  even when other creditors are 
        not.  See,  e.g.,  International  Monetary  Fund,  Financial  Risk  in  the 
        Fund  and  the  Level  of  Precautionary  Balances  (Feb.  3,  2004)  at  4 
        (“Member  governments  and  other  creditors  have  agreed  to  treat 
        the  Fund  as  a  preferred  creditor  to  help  achieve  its  purposes.  
        Preferred  creditor  status  is  fundamental  to  the  Fund’s  financial 
        responsibilities  and  the  Fund’s  financing  mechanism  as  this 
        means  that  members  give  priority  to  repayment  of  their 
        obligations  to  the  Fund  over  other  creditors  thus  protecting  the 
        reserve  assets  that  other  members  have  placed  in  the  custody  of 
        the Fund.”). 
Id.  at  3568‐69.  In  fact,  “[a]ccording  to  the  IMF  staff,  many  other  countries  had 
repaid the IMF out of international reserves held by the debtor country’s central 
bank.”  Id. at 3569. 
        71 See id. at 3049‐50 (TAC ¶ 61). 




                                             31 
 
Governor  testified  before  Argentina’s  Congress  that  it  made  policy 
sense to permit the government to borrow funds from BCRA while 
its reserves earned relatively low interest.72 Therefore, the Republic’s 
decision  to  use  BCRA  to  repay  its  debt  to  the  IMF  and  other 
creditors is not indicative of the extensive control that concerned the 
Supreme Court in Bancec.73                 

        Finally,  the  TAC  alleges  that  Argentina  and  BCRA 
coordinated  their  activities  in  implementing  an  “inflationary” 
monetary  policy.74  However,  governments  and  central  banks—
including the U.S. Government and the U.S. Federal Reserve—often 
consult  and  coordinate  their  actions  with  respect  to  monetary 
policy.75  Whether  the  resulting  policy  is  considered  by  some 
commentators as too “inflationary” or “deflationary” is irrelevant to 
the question of whether Argentina exercised day‐to‐day control over 
BCRA.  It  is  not  our role  to  second‐guess  monetary  policy  decisions 
made  by  foreign  governments.  We  thus  agree  with  the  position  of 

        72 See id. at 3056 (TAC ¶ 75). 
        73  In  Seijas,  Banco  de  la  Nación  also  allegedly  made  favorable  loans  to 

Argentina  “in  violation  of  its  governing  charter”  and  “to  individuals  and 
corporations” at the Republic’s behest, but we held that this was not sufficient to 
establish that the bank lacked independence. See 502 F. App’x at 21; ante note 55.  
        74 See J.A. at 3066‐76 (TAC ¶¶ 97‐113). 
           See,  e.g.,  id.  at  3593  (U.S.  Treasury  Department’s  Annual  Report  to 
        75

Congress,  covering  Nov.  1,  1996  to  Oct.  31,  1998)  (describing  the  coordinated 
June  1998  intervention  in  the  foreign  exchange  markets  by  U.S.  monetary 
authorities); id. at 3610 (handbook published by the Centre for Central Banking 
Studies) (“[H]owever independent a central bank is, the ultimate decisions on a 
country’s currency . . . are usually taken by the government[.]”). 




                                              32 
 
the United States in BCRA II—“central banks ordinarily have a high 
degree of interaction with their parent foreign governments,” and as 
such,  “courts  should  give  significant  deference  to  a  foreign 
government’s  conduct  vis‐à‐vis  its  central  bank.”76  The  alleged 
“coordination”  of  monetary‐policy  actions  between  Argentina  and 
BCRA is simply not sufficient to establish “extensive control.”  

        Considered cumulatively, these allegations certainly establish 
that the Republic sought the assistance of BCRA in responding to an 
extremely severe debt crisis, and that Argentina took steps to ensure 
that  BCRA  shared  its  policies  and  goals  during  this  time.  They  do 
not  establish,  however,  that  the  Republic  so  extensively  controlled 
BCRA’s  day‐to‐day  operations  as  to  transform  BCRA  into  the 
Republic’s  alter  ego.  Most  of  the  actions  allegedly  taken  by  BCRA 
are  governmental  functions  performed  by  most  central  banks—i.e., 
paying a nation’s creditors, controlling currency flows, and keeping 
foreign  exchange  deposits.  Plaintiffs  have  not  sufficiently  alleged 
that  these  actions,  or  any  others,  were  the  result  of  Argentina’s 
substantial control over the business decisions or daily functions of 
BCRA.77  Thus,  these  actions,  standing  alone,  are  not  the  type  of 


        76 Id. at 3570‐71 n.*. 
           See,  e.g.,  McKesson  Corp.,  52  F.3d  at  352  (finding  Bancec  presumption 
        77

rebutted  where  “[r]outine  business  decisions,  such  as  declaring  and  paying 
dividends  to  shareholders  and  honoring  [the  instrumentality’s]  contractual 
commitments” were dictated by the sovereign state); Hester Int’l Corp., 879 F.2d at 
178 (giving example of extensive control where “all checks in excess of a certain 
amount [had to] be signed by a government‐appointed director, a governmental 
agency  was  required  to  approve  all  invoices  for  shipments  exceeding  a  certain 




                                           33 
 
activities  that  illustrate  a  complete  takeover  of  BCRA’s  day‐to‐day 
operations by the Republic.78  

        Because  the  facts  alleged  do  not  establish  that  the  Republic 
exercised extensive control over BCRA’s day‐to‐day operations, the 
first prong of the Bancec test has not been met.  

                                b. Fraud or Injustice 

        The second prong of the Bancec alter‐ego test asks whether the 
recognition  of  BCRA  as  a  separate  entity  would  work  a  “fraud  or 
injustice.”  The  purpose  of  this  prong  is  to  prevent  foreign  states 
from  “avoid[ing]  their  obligations  by  engaging  in  abuses  of 
corporate form.”79  

        For  instance,  in  Bancec  itself,80  the  presumption  that  Cuba’s 
instrumentality—Bancec—was  a  separate  juridical  entity  was 
rebutted,  because  Cuba  had  dissolved  Bancec  and  taken  complete 
control  of  its  assets  in  1961.  Because  Cuba  effectively  absorbed 
Bancec, the Supreme Court granted Citibank recourse against Cuba 


amount,  and  the  .  .  .  government  generally  exercised  direct  control  over  its 
operation”).  
          By rejecting plaintiffs’ argument that BCRA should be held liable for all 
        78

of  Argentina’s  debts—see  SPA  at  20‐21  (9/25/13  Tr.  19:25‐20:1)  (“I  don’t  buy  the 
idea that BCRA is liable for all the debts of the [R]epublic.”)—the District Court 
implicitly agreed that the pleadings do not demonstrate that BCRA has become 
the Republic’s alter ego for all purposes. See also ante note 56.  
        79 Letelier, 748 F.2d at 794. 
        80 462 U.S. at 615‐16, 632. 




                                            34 
 
as  the  controlling  principal  and  real  beneficiary  of  the  lawsuit  that 
Bancec had filed against Citibank. Similarly, in Bridas S.A.P.I.C.,81 the 
Fifth  Circuit  found  “fraud  or  injustice”  where  Turkmenistan 
dissolved  a  state‐owned  oil  company  that  was  in  breach  of  a  joint 
venture  with  plaintiff,  and  replaced  it  with  an  under‐capitalized 
state‐owned  oil  company  endowed  with  newly‐enacted  immunity 
protection.  And  in  an  unpublished  district  court  case  relied  on  by 
plaintiffs,  Kensington  International  Ltd.  v.  Republic  of  Congo,82  the 
Republic  of  Congo  structured  its  relationship  to  its  purportedly 
independent oil company by, inter alia: (1) designing the company’s 
corporate  structure  to  allow  Congo  to  engage  in  “unnecessarily 
complex  transactions  and  charades  for  the  purpose  of  confounding 
its  creditors”;83  (2) passing  all  proceeds  from  oil  sales  on  to  the 
government, rather than permitting the company to exercise its right 
to  collect  a  percentage  on  transactions;  and  (3) commingling  state 
and company assets.  

       The common thread in these cases is that the sovereign states 
at issue abused the corporate form. In Bancec, Cuba sought relief in a 
court of the United States while simultaneously trying to shield itself 
from  liability  by  asserting  its  claim  through  its  dissolved 
instrumentality. In Bridas, Turkmenistan transferred assets from one 



       81 447 F.3d at 417. 
       82 No. 03 Civ. 4578 (LAP), 2007 WL 1032269 (S.D.N.Y. Mar. 30, 2007). 
       83 Id. at *9. 




                                       35 
 
instrumentality  to  another  in  order  to  escape  liability.84  And  in 
Kensington, Congo created a “sham” entity with purported sovereign 
immunity in order to shield its own assets from judgment creditors.   

       Plaintiffs’  allegations  here  fall  far  short  of  the  flagrant  frauds 
and  injustices  exhibited  in  these  other  cases.  At  bottom,  plaintiffs’ 
claim  is  that  it  would  be  a  fraud  or  injustice  to  allow  Argentina  to 
use  funds  from  BCRA  to  pay  certain  “preferred”  creditors  while  at 
the  same  time  “stiffing”  plaintiffs.  As  noted  above,  at  least  in  the 
case  of  the  IMF,  there  is  nothing  irregular  or  fraudulent  about 
Argentina recognizing a preference for repaying one set of creditors 
over another.  

       Moreover,  plaintiffs  do  not  allege  that  BCRA’s  separate 
juridical  status  has  been  actively  used  by  Argentina  to  block 
plaintiffs’  enforcement  attempts  against  Argentina  itself,  or  that 
Argentina has transferred its funds to BCRA in order to shield them 
from plaintiffs. Although plaintiffs do allege that BCRA transferred 
some  of  the  funds  deposited  in  its  FRBNY  account  to  the  Bank  of 
International  Settlements  in  Switzerland,  this  action  did  nothing  to 
frustrate  plaintiffs’  ability  to  collect  on  their  judgments  against 
Argentina. As we held in BCRA II, funds deposited in BCRA’s own 
account were in any event immune from attachment.85 Therefore, as 


       84 See also Patin v. Thoroughbred Power Boats, Inc., 294 F.3d 640, 648‐49 (5th 
Cir. 2002) (piercing the corporate veil where a company transferred its operations 
from one party to another to avoid liability). 
       85 BCRA II, 652 F.3d at 196‐97 (citing 28 U.S.C. § 1611(b)(1)). 




                                         36 
 
a practical matter, BCRA was only guilty of moving funds from one 
attachment‐proof account to another.  

        Plaintiffs’  factual  allegations  simply  do  not  show  that 
Argentina  has  used  BCRA  to  frustrate  the  collection  efforts  of  its 
creditors, or that Argentina treated BCRA as a “sham” entity to hide 
its  own  assets.  These  allegations  simply  do  not  establish  that  the 
recognition  of  BCRA’s  separate  status  would  work  a  “fraud  or 
injustice” within the meaning of Bancec.    

        Because  the  TAC  fails  to  counter,  much  less  overcome,  the 
presumption that BCRA and Argentina are legally separate entities, 
BCRA  does  not  constitute  Argentina’s  “alter  ego”  for  the  purposes 
of  this  suit.  Argentina’s  express  waiver  of  its  own  sovereign 
immunity  in  the  FAA,  therefore,  may  not  be  imputed  to  BCRA. 
Accordingly,  we  conclude  that  the  express  waiver  exception—
§ 1605(a)(1)—does not apply to this case.86  




           If  we  were  to  determine  that  these  allegations  did  rebut  the  Bancec 
        86

presumption,  we  would  then  be  required  to  resolve  two  additional  legal 
questions  before  recognizing  a  waiver  of  BCRA’s  sovereign  immunity  under 
§ 1605(a)(1):  (1) whether  Argentina’s  waiver  of  immunity  in  the  FAA  covered  a 
declaratory  judgment  such  as  the  one  requested  here—i.e.,  one  designed  to 
permit  attachment  of  unspecified  funds  in  unnamed  foreign  jurisdictions;  and 
(2) whether that waiver may be imputed to BCRA, such that BCRA would then 
be  held  liable  for  all  of  plaintiffs’  judgments  against  Argentina.  Because  we 
conclude that the TAC fails at the first step—i.e., that the TAC does not rebut the 
presumption that BCRA is a separate juridical entity—we need not, and do not, 
reach these additional questions. 




                                           37 
 
                                B. Commercial Activity 

         The  second  exception  to  sovereign  immunity  relied  upon  by 
the District Court is the “commercial activity” exception codified at 
28  U.S.C.  § 1605(a)(2),  which,  in  relevant  part,  provides  that  a 
foreign state is not immune in an action “based upon a commercial 
activity carried on in the United States.” This exception applies only 
when there exists “a degree of closeness” between the gravamen of 
plaintiffs’ complaint and the commercial activities engaged in by the 
foreign state or instrumentality.87  

         Here, the gravamen of the TAC is that BCRA, as Argentina’s 
purported  alter  ego,  is  liable  for  the  judgments  resulting  from 
Argentina’s default on its FAA bonds.88 As noted above, BCRA was 


         87  Kensington  Int’l  Ltd.  v.  Itoua,  505  F.3d  147,  156  (2d  Cir.  2007)  (internal 
quotation marks omitted); see also Saudi Arabia v. Nelson, 507 U.S. 349, 357 (1993) 
(in order for a suit to be based upon commercial activity carried on in the United 
States, that commercial activity must form the foundation for “those elements of 
a  claim  that,  if  proven,  would  entitle  [the]  plaintiff  to  relief  under  his  theory  of 
the case”); Reiss v. Société Centrale Du Groupe Des Assurances Nationales, 235 F.3d 
738,  747  (2d  Cir.  2000)  (“To  sustain  jurisdiction  on  this  basis,  there  must  be  a 
significant nexus . . . between the commercial activity in this country upon which 
the  exception  is  based  and  a  plaintiff’s  cause  of  action.”)  (citation  and  internal 
quotation marks omitted); Transatlantic Shiffahrtskontor GmbH v. Shanghai Foreign 
Trade  Corp.,  204  F.3d  384,  390  (2d  Cir.  2000)  (the  FSIA’s  commercial  activity 
exception  requires  “a  degree  of  closeness  between  the  acts  giving  rise  to  the 
cause  of  action  and  those  needed  to  establish  jurisdiction  that  is  considerably 
greater than common law causation requirements”). See also ante note 4. 
           As stated above, the TAC’s claim on the merits is that the BCRA is the 
         88

“alter  ego”  of  Argentina  and,  therefore,  BCRA’s  funds  should  be  generally 
attachable  to  satisfy  Argentina’s  debts.  Separately,  plaintiffs  have  invoked 




                                                38 
 
not a party to the FAA and was not involved in Argentina’s decision 
to  cease  making  principal  and  interest  payments  on  FAA  bonds. 
Therefore, the gravamen of plaintiffs’ claim on the merits is based on 
a series of actions taken by BCRA after 2001.   

        However,  none  of  these  actions  after  2001—loans  made  by 
BCRA  to  Argentina,  coordination  of  monetary  policy,  the 
appointment  and  removal  of  BCRA  governors—are  commercial 
activities  that  occurred  in  the  United  States.89  In  fact,  BCRA’s  only 
alleged  commercial  activity  in  the  United  States  was  its  use  of  its 
FRBNY  account  to  purchase  dollars.  Plaintiffs  assert  that  these 
dollars allowed BCRA to make loans to Argentina, which Argentina 
then used to repay dollar‐denominated debts to creditors other than 
plaintiffs.90  



BCRA’s  “alter  ego”  status  as  a  basis  for  waiving  BCRA’s  sovereign  immunity. 
Accordingly,  the  facts  underlying  plaintiffs’  merits  and  jurisdictional  claims 
overlap  significantly.  This  opinion  concerns  only  the  basis  for  jurisdiction—i.e., 
the waiver of BCRA’s sovereign immunity—not the merits of plaintiffs’ request 
for a declaratory judgment.    
          See 28 U.S.C. § 1605(a)(2) (stating in relevant part that a foreign state is 
        89

not immune from any action “based upon a commercial activity carried on in the 
United States”) (emphasis supplied). 
        90   As  we  previously  noted,  it  is  entirely  unremarkable  that  BCRA 
maintained a foreign‐central‐bank account at the FRBNY. See BCRA II,  652 F.3d 
at  177  (“Like  many  central  banks  around  the  world,  BCRA  maintains  a  foreign 
central  bank  account  at  the  FRBNY  in  which,  among  other  things,  it  manages 
dollar‐denominated reserve holdings.”); see also id. at 177 n.7 (“FRBNY provides 
accounts  in  which  approximately  250  foreign  central  banks  and  monetary 
authorities manage foreign exchange reserve holdings and other property.”). 




                                            39 
 
       The  fact  that  these dollars  were  delivered  to  BCRA’s  account 
with  the  FRBNY,  however,  is  entirely  incidental  to  plaintiffs’  claim 
on  the  merits—that  claim  would  be  no  different  had  BCRA 
deposited  those  dollars  in  any  other  bank  abroad.  In  this  way, 
plaintiffs’  claims  are  similar  to  those  asserted  in  Kensington 
International Ltd. v. Itoua.91 There, a creditor of the Republic of Congo 
alleged  that  a  state‐owned  oil  company  had  entered  into  pre‐
payment  agreements  in  exchange  for  oil  rights,  which  caused 
Congo’s  oil  revenues  to  be  diverted  away  from  the  creditor.  The 
creditor  attempted  to  invoke  the  FSIA’s  commercial  activity 
exception on the grounds that: (1) the oil at issue was shipped to the 
United  States;  and  (2)  the  premium  payments  were  made  in  the 
United  States.  We  rejected  the  creditor’s  argument,  however, 
reasoning  that  the  requisite  nexus  did  not  exist  between  the 
commercial activity in the United States (the shipment of oil and the 
premium  payments),  and  the  gravamen  of  the  complaint  (the  pre‐
payment  agreements  executed  in  France).  Because  the  alleged 
activity in the United States was entirely incidental to the improper 
conduct,  we  declined  to  apply  the  commercial‐activity  exception  to 
waive sovereign immunity.92  

       As in Kensington, the claim here also lacks any nexus between 
BCRA’s  commercial  activity  in  the  United  States  (the  purchase  of 
dollars  through  the  FRBNY  account)  and  the  gravamen  of  the 


       91 505 F.3d 147 (2d Cir. 2007). 
       92 Id. at 156‐58. 




                                          40 
 
complaint (the alter‐ego claim, which turns on loans made by BCRA 
to  Argentina  in  Argentina).  It  is  similarly  incidental  that  BCRA 
purchased  these  dollars  using  an  account  in  the  United  States. 
Whatever  adverse  consequences  plaintiffs  allegedly  suffered  from 
the BCRA’s loans to Argentina, they would have suffered the same 
consequences had BCRA used any other bank account in the United 
States or abroad.  

        Accordingly,  adopting  plaintiffs’  theory  for  jurisdiction  here 
would  dramatically  expand  the  scope  of  the  commercial‐activity 
exception  to  sovereign  immunity.  Any  allegation  of  the  wrongful 
use of dollars outside the United States would conceivably lead to a 
sovereign immunity waiver, so long as the plaintiff could show that 
these  dollars  were  acquired  in  U.S.‐based  transactions.  Given  New 
York’s  role  as  a  financial  center,  every  country  and  every  central 
bank  would  be  at  risk  of  losing  their  sovereign  immunity  on  this 
basis. As the United States argued as amicus in BCRA II, weakening 
the  immunity  from  suit  or  attachment  traditionally  enjoyed  by  the 
instrumentalities  of  foreign  states  could  lead  foreign  central  banks, 
in particular, to “withdraw their reserves from the United States and 
place  them  in  other  countries.  Any  significant  withdrawal  of  these 
reserves  could  have  an  immediate  and  adverse  impact  on  the  U.S. 
economy and the global financial system.”93      



           J.A.  at  3550‐51  (citation  omitted);  cf.  Shipping  Corp.  of  India  v.  Jaldhi 
        93

Overseas Pte Ltd., 585 F.3d 58, 62 (2d Cir. 2009) (“Undermining the efficiency and 
certainty  of  [electronic]  fund  transfers  in  New  York  could,  if  left  uncorrected, 




                                              41 
 
       Because  such  a  capacious  understanding  of  the  commercial‐
activity  exception  is  inconsistent  with  the  FSIA’s  presumption  that 
foreign  states  and  instrumentalities  enjoy  sovereign  immunity,  we 
decline to adopt plaintiffs’ proposed rule. Accordingly, we hold that 
the  commercial‐activity  exception  to  sovereign  immunity—
§ 1605(a)(2)—does not apply to this case.  

                              CONCLUSION 

       We  do  not  condone  or  excuse  Argentina’s  continuing  failure 
to  pay  the  judgments  duly  entered  against  it  by  the  District  Court. 
Our decision that BCRA may invoke its own sovereign immunity in 
this  lawsuit  is  not  intended  to  allow  the  Republic  to  avoid  its 
bargained‐for obligations, or to continue shirking the debts it has the 
ability to pay, although we suspect that this will be a predictable and 
unfortunate outcome of our decision.  

       Nonetheless,  BCRA  is  entitled  to  invoke  its  own  sovereign 
immunity  as a  defense  to  this  lawsuit, unless  one  of  the  exceptions 
codified  in  the  Foreign  Sovereign  Immunities  Act  (“FSIA”)  applies. 
Because  both  of  the  exceptions  relied  upon  by  plaintiffs  fail  as  a 
matter of law, the District Court erred in denying BCRA’s motion to 
dismiss under the FSIA.  

 



discourage  dollar‐denominated  transactions  and  damage  New  Yorkʹs  standing 
as an international financial center.”). 




                                      42 
 
       In summary, we hold the following: 

       (1) We have jurisdiction under the collateral‐order doctrine to 
review  the  District  Court’s  threshold  determination  that  BCRA 
waived  its  sovereign  immunity  pursuant  to  28  U.S.C.  §  1605(a)(1) 
(the  express  waiver  exception)  and  28  U.S.C.  §  1605(a)(2)  (the 
commercial activity exception). 

       (2) First National City Bank v. Banco Para El Comercio Exterior de 
Cuba,  462  U.S.  611  (1983)  (“Bancec”)  sets  a  high  bar  for  when  an 
instrumentality will be deemed an alter ego of its sovereign state. On 
these  facts,  neither  prong  of  the  Bancec  test  is  satisfied—Argentina 
does not exercise sufficiently extensive control over BCRA’s day‐to‐
day  operations,  and  recognizing  BCRA’s  separate  status  would  not 
constitute  a  “fraud  or  injustice”  within  the  meaning  of  Bancec. 
Accordingly,  Argentina’s  sovereign‐immunity  waiver  in  the  FAA 
may  not  be  imputed  to  also  waive  BCRA’s  independent  sovereign 
immunity.  

       (3)  BCRA’s  use  of  its  FRBNY  account  is  too  incidental  to  the 
gravamen  of  plaintiffs’  claim  to  serve  as  the  basis  for  waiving 
BCRA’s  sovereign  immunity  under  the  commercial‐activity 
exception to the FSIA.  

       Accordingly,  we  REVERSE  the  District  Court’s  order  of 
September  26,  2013,  and  we  REMAND  the  cause  with  instructions 
to dismiss the Third Amended Complaint with prejudice.  




                                     43